The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 11/13/2020, the following is a Non-Final Office Action for Application No. 17097559.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 11/13/2020 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17097559, filed 11/13/2020 is a continuation of 16209295, filed 12/04/2018, now U.S. Patent #10867263 and having 1 RCE-type filing therein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
receiving, by at least one computer processor communicatively coupled to and configured to operate in the multistage task assignment system, a request to complete a first task, wherein the first task comprises a plurality of stages; determining, by the at least one computer processor, one or more characteristics for each stage of the plurality of stages; and determining, by the at least one computer processor, a first agent sequence for the first task based on the one or more characteristics for each stage of the plurality of stages, a first task assignment strategy, and a plurality of historical agent-task assignments; wherein the first agent sequence comprises an assignment of an available agent to at least one stage of the plurality of stages; and wherein the first agent sequence increases a first performance metric of the multistage task assignment system for the first task and decreases a second performance metric of the multistage task assignment system for at least one stage in the plurality of stages. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determining a first agent sequence for the first task by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determining a first agent sequence for the first task by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at page 4 wherein at least one computer processor communicatively coupled to and configured to operate in the multistage task assignment system and thereby cause the at least one computer processor to operate so as to perform the steps.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hildmann et al. (US 20150294251 A1) hereinafter referred to as Hildmann in view of Miller et al. (US 20190301143 A1) hereinafter referred to as Miller.  

Hildmann teaches:
Claim 1. A method for behavioral pairing in a multistage task assignment system comprising: 
receiving, by at least one computer processor communicatively coupled to and configured to operate in the multistage task assignment system, a request to complete a first task, wherein the first task comprises a plurality of stages (¶0050 FIG. 4 is a flowchart illustrating the process for checking capacity at stage 303 in further detail in an exemplary embodiment. At stage 401, the agent for which the agent cycle is being performed checks (or the system checks for the respective agent) whether the agent is above its max capacity. If the agent is above max capacity, then a task is shed at stage 403 and the agent returns to stage 301 (or the system returns to stage 301 with respect to that agent). If the agent is not above max capacity, the agent proceeds to stage 305 (or the system proceeds to stage 305 with respect to that agent).); 
determining, by the at least one computer processor, one or more characteristics for each stage of the plurality of stages; and determining, by the at least one computer processor, a first agent sequence for the first task based on the one or more characteristics for each stage of the plurality of stages, a first task assignment strategy, and a plurality of historical agent-task assignments (¶0057 In some cases, distance and requirements associated with a task may be unknown or unclear. In this situations, probabilities and known historical values may be used to venture a prediction on whether the task can be allocated to the agent. For example, the distribution and proactive dispatching of ambulances might use this definition of reachability. A specific ambulance may already earmarked for a number of potential uses while another is entirely fresh. The former might not consider an almost certain transport between two hospitals as a reachable task, while the latter would.); 
wherein the first agent sequence comprises an assignment of an available agent to at least one stage of the plurality of stages; and wherein the first agent sequence increases a first performance metric of the multistage task assignment system for the first task and decreases a second performance metric of the multistage task assignment system for at least one stage in the plurality of stages (¶0043 The switching between the two approaches corresponds to a trade-off accepted by the agents: either preference is given to the optimization for an individual actor or fair allocation for multiple actors, i.e., that preference is given to optimizing/maximizing one agent's usage/performance over a scheduling that constitutes a balanced/fair allocation to all agents, or vice versa.).
Although not explicitly taught by Hildmann, Miller teaches in the analogous art of performance monitor for a machine:
wherein the first agent sequence increases a first performance metric of the multistage task assignment system for the first task and decreases a second performance metric of the multistage task assignment system for at least one stage (¶0031 Experience and customer feedback indicates that most machine operators do not know how much more material can be loaded on a work tool of an excavation machine during operation (i.e., optimal operating point of the machine with respect to slip). This causes the operators to take more passes with smaller work tool loads (or blade loads) rather than fewer passes with full blade loads. Taking more passes increases reduces productivity and efficiency and increases wear of the machine (e.g., machine undercarriage wears at a faster rate). Displaying a performance monitor with optimal ranges for slip enables the operator to operate the machine such that the slip experienced by the machine is optimized and the machine is operated at its full capacity. Operating the machine with a full blade load decreases the number of passes needed to complete a task and thereby increases productivity and reduces machine wear. Providing multiple target ranges in the performance monitor enables the operator to control the machine such that the operation of the machine is optimized during different stages of a task.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the performance monitor for a machine of Miller with the system for distributed task scheduling using multiple agent paradigms of Hildmann for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Hildmann ¶0001 teaches that it is desirable to efficiently and optimally utilize agent resources; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Hildmann Abstract teaches determining, by a processor, a stance for an agent of the plurality of agents; and, when an unassigned task is available, assigning, by the processor, the unassigned task to an agent in the second stance, and Miller Abstract teaches machine efficiency when slip has a value within a target range may be higher compared to the efficiency when slip is outside the target range; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Hildmann at least the above cited paragraphs, and Miller at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the performance monitor for a machine of Miller with the system for distributed task scheduling using multiple agent paradigms of Hildmann.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Hildmann teaches:
Claim 2. The method of claim 1, further comprising: receiving, by the at least one computer processor, an instruction from an assigned agent of the first agent sequence; determining, by the at least one computer processor, a second agent sequence for the first task, wherein the second agent sequence comprises assignments of available agents to uncompleted stages of the plurality of stages of the first task and an assignment of an available agent to at least one previously-completed stage of the plurality of stages (¶0026 In assigning tasks to the various agents (both in the initial set-up of a schedule and in modifying the schedule to account for changes such as addition, removal, or modification of tasks and/or agents), the scheduling system considers travel time associated with potential assignments of agents to particular tasks, the duration associated with each task, and each agent's capacity (e.g., the work hours or resources available to the agent). In certain embodiments, the agents may be interchangeable with one another and may be indistinguishable (such as in the case of surveillance drones monitoring an area, delivery trucks, or service engineers sent out by a utility company). In other embodiments, certain agents may be better suited for certain tasks, and the various costs associated with an agent performing a particular task may be correspondingly adjusted.).

Hildmann teaches:
Claim 3. The method of claim 1, further comprising: while the first task has at least one uncompleted stage, receiving, by the at least one computer processor, a second request to complete a second task, wherein the second task comprises a second plurality of stages; determining, by the at least one computer processor, a second agent sequence, wherein the second agent sequence comprises assignments of available agents to uncompleted stages of the first task and at least one stage of the second plurality of stages of the second task (¶0029 Embodiments of the invention are applicable both in continuous scheduling applications (where tasks are continuously being assigned to agents and completed by the agents sequentially or in arbitrary order without being constrained to a specific time for each task), as well as scheduling applications where specific work times are designated for tasks.  Claim 8. The method of claim 1, wherein determining the stance for the agent is part of an agent cycle, and the agent cycle further comprises, for a first agent in the second stance: determining that a task is assigned to a second agent in the second stance; and attempting to steal a task from the second agent in the second stance so as to reassign the task to the first agent in the second stance if the attempt to steal is successful  ¶0068 identify all agents that have tasks in their schedule that are within reach (which, in an application where the actual locations of the agents is being used, may be limited to all agents that are within a certain distance to the agent in question). The process flow would then focus on the identification of an agent to compete with first, and only afterwards would the process attempt to select a task to compete for. Since the priority is still given first to unscheduled tasks, then agents that are in the maximize stance, the process flow is still similar to that which is depicted in FIG. 6.).

Hildmann teaches:
Claim 4. The method of claim 3, wherein the second task is received by the multistage task assignment system after the first task is received, and wherein the second agent sequence prioritizes at least one stage of the second plurality of stages of the second task over at least one uncompleted stage of the first task (¶0068 identify all agents that have tasks in their schedule that are within reach (which, in an application where the actual locations of the agents is being used, may be limited to all agents that are within a certain distance to the agent in question). The process flow would then focus on the identification of an agent to compete with first, and only afterwards would the process attempt to select a task to compete for. Since the priority is still given first to unscheduled tasks, then agents that are in the maximize stance, the process flow is still similar to that which is depicted in FIG. 6.).

Hildmann teaches:
Claim 5. The method of claim 1, further comprising providing, by the at least one computer processor, an outcome of a completed stage of the plurality of stages of the first task to an agent associated with an uncompleted stage of the plurality of stages, wherein the uncompleted stage is subsequent to the completed stage (¶0058 It will be appreciated that certain circumstances exist where the assignment of an unscheduled task that is not within reach of the agent to the agent is allowed so as to put the agent over its maximum capacity. For example, in some implementations it might be very costly to calculate whether an agent can take on a task, and in these cases it might be cheaper (computationally speaking) to estimate whether the agent can handle a task, allocate it to the agent, and shed a task at the beginning of another cycle if the agent then determines it is over capacity.).

Hildmann teaches:
Claim 6. The method of claim 1, wherein determining the first agent sequence for the first task occurs over a period of time, wherein an available agent is selected for a subsequent stage of the plurality of stages after the multistage task assignment system receives a notification that a prior stage is completed or is about to be completed (¶0044  the agent itself determines it is over capacity and decides to shed a task, and it notifies the central system accordingly such that the central system can reassign that task to another agent  ¶0067 The exemplary embodiment discussed above illustrates scheduling in a context where agents have existing tasks scheduled. Because the adding and removing of both agents and events, situations may arise where an empty solution (i.e. an empty list of schedules) occurs. Even in such stand-alone situations, the exemplary embodiment is capable of assigning tasks in a manner that starts with an empty solution and works towards a complete scheduling. Unallocated tasks would be assigned to an agent without competition, i.e. assigned independent of the current stance of the agent.).

Hildmann teaches:
Claim 7. The method of claim 1, further comprising: receiving, by the at least one computer processor, an instruction for the task assignment system to determine agent sequences based on a second task assignment strategy; and determining, by the at least one computer processor, a second agent sequence for uncompleted stages of the plurality of stages of the first task (¶0029 Embodiments of the invention are applicable both in continuous scheduling applications (where tasks are continuously being assigned to agents and completed by the agents sequentially or in arbitrary order without being constrained to a specific time for each task), as well as scheduling applications where specific work times are designated for tasks.  Claim 8. The method of claim 1, wherein determining the stance for the agent is part of an agent cycle, and the agent cycle further comprises, for a first agent in the second stance: determining that a task is assigned to a second agent in the second stance; and attempting to steal a task from the second agent in the second stance so as to reassign the task to the first agent in the second stance if the attempt to steal is successful.).

As per claims 8-14 and 15-20, the system and article of manufacture tracks the method of claims 1-7 and 1-6, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-7 and 1-6 are applied to claims 8-14 and 15-20, respectively.  Hildmann discloses that the embodiment may be found as a system and article of manufacture (Fig. 1 and ¶0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019067044 A1
GUPTA RAHUL et al.
IMPLICIT STATUS TRACKING OF TASKS AND MANAGEMENT OF TASK REMINDERS BASED ON DEVICE SIGNALS
US 20160080573 A1
CHISHTI; Zia
TECHNIQUES FOR BEHAVIORAL PAIRING IN A CONTACT CENTER SYSTEM
US 20150066529 A1
Lattuca; Robert et al.
DYNAMIC HEALTH DATA TASK-BASED TRANSITION OF CARE
US 20140142998 A1
Kroeger; Keith et al.
Method and System for Optimized Task Assignment
US 20140122143 A1
Fletcher; Brian et al.
OPTIMIZING RESOURCE ASSIGNMENT
US 20130268941 A1
CHERKASOVA; LUDMILA et al.
DETERMINING AN ALLOCATION OF RESOURCES TO ASSIGN TO JOBS OF A PROGRAM
US 20120291041 A1
Cipar; James Adam et al.
ASSIGNING RESOURCES FOR TASKS
NPL
Yongho Kim and Eric T Matson
A Realistic Decision Making for Task Allocation in Heterogeneous
Multi-agent Systems


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623